—Appeals by defendant from two judgments of the Supreme Court, Westchester County (McNab, J.), both rendered August 10, 1983, convicting him of assault in the first degree, and criminal possession of a weapon in the third degree, under indictment No. 908/82, and assault in the second degree under indictment No. 1147/82, upon his pleas of guilty, and imposing sentences. The appeals bring up for review the denial, after a hearing, of that branch of defendant’s pretrial motion which sought the suppression of his statement.
Judgments affirmed.
Defendant failed to preserve for appellate review his objections to his guilty pleas (see, People v Pellegrino, 60 NY2d 636; People v Braxton, 114 AD2d 855). In any event, his plea allocutions satisfied the standard established in People v Harris (61 NY2d 9) and sufficiently established the elements of the crimes to which he pleaded guilty (see, People v Braxton, supra; People v Mattocks, 100 AD2d 944). Although defendant was initially reluctant to admit certain criminal conduct, the record establishes that he thereafter made satisfactory factual allocutions, which were voluntary and made upon consultation with counsel.
Finally, the record of the Huntley hearing fully supports Criminal Term’s denial of defendant’s motion to suppress his statement, which was clearly spontaneous (see, People v Porter, 110 AD2d 662). Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.